PER CURIAM.
Action to recover $75 alleged to be due as rent under a certain lease. Plaintiffs had judgment in the court below, and defendant appealed from an order denying a new trial.
Though there are no assignments of error in this case, we have examined the evidence for the purpose of determining whether the findings of the trial court are so clearly palpably against the, evidence as to warrant a reversal. Our conclusion is that the findings are sustained, and "the order appealed from is affirmed. By considering the merits of this case in the absence of assignments of error, we do not wish to be understood as establishing a precedent which will require us to do so at any time in the future. The rule requiring assignments should be observed.
Order affirmed.